DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group 1 and the species of MAGE-A4 in the reply filed on December 17, 2021 is acknowledged.
Claim 1 is allowable. The restriction requirement between invention 1 and inventions 2-4, as set forth in the Office action mailed on October 4, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of October 4, 2021 is partially withdrawn. Claims 16, 20, 24 and 40, directed to methods of using the products of invention 1, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claim 31, directed to a nucleic acid which encodes a target molecule that is an siRNA, shRNA, miRNA or antisense molecule, remains withdrawn from consideration because it does not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


Claim 31 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 17, 2021.

Claim Objections
Claim 27 is objected to because of the following informalities:  the claim recites in line 3 the phrase “encoding an a target”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 29 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. This claim broadens the scope of claim 27 by reciting a target molecule or a fragment thereof, while claim 27 itself recites only a target molecule. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 27, 29, 35 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Slos et al. (US 2018/0028626).
Slos et al. teach at paragraphs 13-14 a combination product comprising a therapeutic vaccine and one or more immune checkpoint modulators, as well as compositions comprising the combination product. Preferably, the therapeutic vaccine comprises a viral vector and more preferably a recombinant viral vector encoding an antigenic polypeptide.  At paragraph 63 Slos et al. teach that preferred antigenic polypeptides are tumor-associated antigens and antigens of pathogenic organisms, while at paragraph 75 MAGE-A4 is specifically named as part of a defined group of 
At paragraphs 102-106 Slos et al. teach the nucleic acid molecules expressed by the therapeutic vaccine for use in the invention are operably linked to suitable regulatory elements for expression in a desired host cell or subject. Slos et al. teach the choice of the regulatory sequences can depend on factors such as the nucleic acid molecule itself, the vector from which it is expressed, the level of expression desired, etc. The promoter is of special importance and can be constitutive, directing expression of the nucleic acid molecule in many types of cells or specific to certain types of cells or tissues. Suitable constitutive promoters for expression in recombinant adenovirus and plasmid vectors include the cytomegalovirus immediate early promoter, the RSV promoter, the adenovirus major late promoter, the phosphoglycerol kinase promoter, the thymidine kinase promoter of herpes simplex virus and the T7 polymerase promoter. Vaccinia virus promoters are particularly adapted for expression in recombinant poxviruses. Slos et al. further teach those skilled in the art will appreciate that the regulatory elements controlling the expression of the nucleic acid molecule of interest may further comprise additional elements including, among others, nuclear localization signal sequences.
Slos et al. do not exemplify a vector comprising a constitutive promoter and a nuclear localization signal, but it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make such a vector. The person of ordinary skill in the art would have reason to make such a vector and would expect success in doing so because Slos et al. teach vectors having constitutive promoters and specifically teach their vectors may further comprise regulatory elements .

Allowable Subject Matter
Claims 1, 4, 6, 9-11, 13-16, 20, 24, 36 and 40 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: vectors for expressing a target protein which comprise constitutive promoters, ubiquitin and nuclear localization signals are known, as evidenced by Lee et al. (cited and described in International Search Report and Written Opinion). However, the prior art does not teach or fairly suggest a vector which comprises both a nucleic acid encoding a full-length target protein and a nucleic acid encoding a fragment of the target protein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tracy Vivlemore whose telephone number is (571)272-2914. The examiner can normally be reached Mon-Fri 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Tracy Vivlemore
Primary Examiner
Art Unit 1635



/Tracy Vivlemore/Primary Examiner, Art Unit 1635